 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8 MIDLAKES ASSOCIATION, a Washington

 9 non-profit corporation,                           No. 2:19-cv-01196-RSM

10                                        Plaintiff, STIPULATION AND ORDER OF
                                                     DISMISSAL
11
                               vs.
12
   ALLSTATE INSURANCE COMPANY, an
13 Illinois company,

14
                                        Defendant.
15

16                                        STIPULATION

17          IT IS HEREBY STIPULATED by counsel for the parties hereto that all claims in this

18 action shall be dismissed with prejudice and without costs.

19          DATED this 13th day of November, 2019.
20

21                                          By _s/Alfred E. Donohue________________
                                                Alfred E. Donohue, WSBA #32774
22                                              Wilson Smith Cochran Dickerson
                                                901 Fifth Avenue, Suite 1700
23                                              Seattle, WA 98164
                                                Phone: (206) 623-4100
24                                              Fax: (206) 623-9273
25                                              Email: donohue@wscd.com
                                                Of Attorneys for Defendant
26


     STIPULATION AND ORDER OF DISMISSAL                                      901 FIFTH AVENUE, SUITE 1700
     (Cause No. 2:19-cv-01196-RSM) – 1                                       SEATTLE, WASHINGTON 98164
     ys/AED6513.031/3401767x                                                    TELEPHONE: (206) 623-4100
                                                                                   FAX: (206) 623-9273
 1          DATED this 13th day of November, 2019.
 2

 3                                       By __Daniel S. Houser____________________
                                            Daniel S. Houser, WSBA # 32327
 4                                          Houser Law, PLLC
                                            1325 Fourth Avenue, Suite 1650
 5
                                            Seattle, WA 98101
 6                                          Phone: 206-258-3857
                                            Email: dan@dhouserlaw.com
 7
                                            Of Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER OF DISMISSAL                                901 FIFTH AVENUE, SUITE 1700
     (Cause No. 2:19-cv-01196-RSM) – 2                                 SEATTLE, WASHINGTON 98164
     ys/AED6513.031/3401767x                                              TELEPHONE: (206) 623-4100
                                                                             FAX: (206) 623-9273
 1                                     ORDER OF DISMISSAL
 2          Based on the above stipulation, IT IS HEREBY ORDERED that this action is dismissed

 3 with prejudice and without costs.

 4
            DATED this 14th day of November 2019.
 5

 6

 7
                                               A
                                               RICARDO S. MARTINEZ
 8                                             CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER OF DISMISSAL                                     901 FIFTH AVENUE, SUITE 1700
     (Cause No. 2:19-cv-01196-RSM) – 3                                      SEATTLE, WASHINGTON 98164
     ys/AED6513.031/3401767x                                                   TELEPHONE: (206) 623-4100
                                                                                  FAX: (206) 623-9273
